Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are presented for examination.

Response to Arguments
Applicant's arguments filed on 1/31/2022 have been fully considered but they are not persuasive. 

In the remarks, applicant argued in substance that (1) Sakura does not teach “establishing, from the design data, that a separation between a part of the target object and part of a wall of the fabrication chamber is less than or equal to a threshold separation”, (2) independent claim 1 recites features similar to the “establish[ing]” and “generat[ing]” features of independent claim 14.

As to point (1), the examiner agrees with applicant’s argument. Therefore, the 102 rejection for claims 8-15 have been withdrawn.

As to point (2), the examiner disagrees with applicant’s argument because claim 1 is broader in comparison to claims 8 and 14. Claim 1 does not have limitation of “a defined threshold distance” or “a separation between a part of the target object and part of a wall of the .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakura (US Pub. 2017/00726461).

As per claim 1, Sakura discloses a method comprising: 

obtaining, using a processor, design data representing an object to be generated in a fabrication chamber of an additive manufacturing apparatus [abstract; Fig. 1-28; para 0003, 0009, 0060; a three-dimensional (3D) printing system includes a main controller including a CPU and a RAM (Random Access Memory) that temporarily stores 3D object data]; 

determining, based on the design data, that a part of the object is to be generated within a predefined portion of the fabrication chamber [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094; clearly based on the design data, the intended 3D object is formed within a predefined portion of the fabrication chamber]; and 

responsive to said determining, generating, using a processor, data representing an ancillary element to be generated in the predefined portion between the part of the object and a wall of the fabrication chamber [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094; clearly an auxiliary object (i.e., ancillary element) is formed between the 3D object and a wall surface].


As per claim 2, Sakura discloses further comprising: incorporating the data representing the ancillary element into the design data [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].

As per claim 3, Sakura discloses wherein generating data representing the ancillary element comprises: predicting, based on the design data, heat diffusion from the object [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094]; and determining a shape of the [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].

As per claim 4, Sakura discloses wherein generating data representing the ancillary element further comprises: determining, based on the determined shape and the predicted heat diffusion, a thickness of the ancillary element [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].

As per claim 5, Sakura discloses wherein determining that a part of the object is to be generated within the predefined portion comprises arranging for at least part of the object to be generated within the predefined portion of the fabrication chamber [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].

As per claim 6, Sakura discloses further comprising: delivering the design data and the data representing an ancillary element to an additive manufacturing apparatus [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].

As per claim 7, Sakura discloses further comprising. processing successive layers of build material in the fabrication chamber so as to form successive layers of the object and of the ancillary element [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].



Allowable Subject Matter
Claims 8-15 allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by the examiner in the prior office action.